IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 34 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
MARTIN BURNETT,               :
                              :
               Petitioner     :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief and the

Application for an Immediate Hearing are DENIED.